Ingraham, «L:
This action was brought to recover for personal injuries, the complaint alleging that the plaintiff was injured by one of the cars of the defendant, the defendant’s agent not giving her sufficient time to board the car ; that the plaintiff was thrown to the street and seriously injured, and was obliged to and did incur great expense for medical and surgical attendance, appliances and medicines. The order required the plaintiff to give a bill of particulars specifying the number of the defendant’s car and the direction in *127which it was and had been moving, and the name and numbers oí the conductor and gripman in charge thereof.
We do not think the court below was justified in compelling the plaintiff to give the particulars above specified, as the plaintiff never got upon the car. It cannot be assumed that she knew the number of the car or the names or numbers of the conductor and gripman, and she expressly denies such knowledge. She was also required to specify in what respect she was seriously injured. We do not think the plaintiff should be compelled to specify by a bill of particulars the injury complained of, its nature, location and extent. We think, the court below correctly ordered an itemized statement of the expenses that the plaintiff was put to for medical and surgical appliances; but we think the particulars should be confined to such a statement, and that the plaintiff should not be compelled to furnish the defendant with the names and addresses of the physicians, the number of visits and the other particulars specified in the 4th subdivision of the defendant’s demand. As to the 5th subdivision, we think the court correctly required the plaintiff to state the number of weeks that she was confined to her bed as alleged in the 4th paragraph of the complaint.
The order should be modified by requiring the plaintiff to give the particulars of the expenses to which she was put for medical and surgical attendance, appliances and medicines, and the number of weeks during which she was confined to her bed as alleged in the 4th subdivision of the- complaint; and as modified affirmed, without costs.
Van Brunt, P. J., Patterson, O’Brien and McLaughlin, JJ., concurred.
Order modified as directed in opinion, and affirmed as modified, without costs.